Citation Nr: 1241377	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. S.


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1974, and from March 2003 to August 2004.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from April and September 2008 rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Board originally denied the Veteran's increased rating claim for PTSD in a June 2011 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated in January 2012, the Court vacated the Board's decision to the extent that it denied an increased rating for PTSD and remanded the matter for compliance with instructions in a December 2011 Joint Motion for Partial Remand.  

The June 2011 Board decision also remanded issues of increased ratings for crushing injury to the left 4th and 5th fingers, right lower extremity radiculopathy, degenerative disc disease of the lumbar spine, and degenerative joint disease of the right knee.  It appears that these issues are still being developed pursuant to the remand directives as they have not been returned to the Board with a supplemental statement of the case. 

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In the December 2011 Joint Motion, the appellant and VA agreed that the Board's June 2011 decision to the extent it denied an increased rating for PTSD should be vacated and the matter remanded for additional development.  

Specifically, the December 2011 Joint Motion noted that the Veteran testified at the August 2010 Travel Board hearing that he continued to receive treatment for his PTSD at the Nashville VA Medical Center (VAMC).  At the time of the June 2011 Board decision, the most recent VA treatment records associated with the claims file were dated from early December 2009, and no attempt had been made to secure more recent Nashville VAMC treatment records after the appellant notified VA of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  In addition, in November 2010 correspondence (noted in the December 2011 Joint Motion to have been part of a temporary file and not associated with the record until after the June 2011 Board decision), the Veteran noted current PTSD treatment records from the Nashville Vet Center, records which were also not associated with the claims file at the time of the June 2011 Board decision.  

It appears that the most recent VA PTSD examination was in 2008.  Given the period of time since the examination, and in view of the need to return the case to the RO for action directed by the Joint Remand, the Board believes it appropriate to afford another VA examination to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should secure for association with the claim file copies of the complete clinical records (those not already associated with the claims file) of all VA evaluations and/or treatment the Veteran has received for his PTSD since November 2009.  In addition, any records of PTSD treatment at the Nashville Vet Center should also be requested.  

2. The Veteran should be scheduled for a VA PTSD examination.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the appeal.  Examination findings (including a Global Assessment of Functioning (GAF) score) should be clearly reported to allow for application of rating criteria for PTSD.  

3. After completion of the above, the RO should review the expanded record and readjudicate the PTSD rating claim.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


